Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 20150015713 A1, hereinafter “Wang”).

Regarding claim 1, Wang teaches a camera module configured to be mounted to an inside of a windshield of a vehicle and to image an external environment of the vehicle (Fig. 2, [0056]: a vehicle having a vehicular camera system), the camera module (Figs. 5-7: imager assembly) comprising: 
a lens unit (Figs. 5-7&9: a lens 28) through which an optical image from the external environment enters; an imager (Figs. 5-7&9: imager 26) to image the external environment by forming the optical image thereon through the lens unit ([0061]); 
and a hood (Figs. 5-7&9: a frame or bracket 60) to restrict incidence of light on the lens unit from the external environment, wherein the lens unit includes a wide angle lens (as illustrated by Figs. 5-7&9, [0072]: The stray light shield of the frame or bracket 60 comprise ridges 78 positioned (such as below and in front of the lens) to reduce the amount of light reflected into the lens 28), the hood includes: 
a base wall portion to be located to face the external environment through the windshield (as illustrated by Figs. 2 and 12); 

    PNG
    media_image1.png
    429
    467
    media_image1.png
    Greyscale

and a pair of side wall portions raised from lateral sides of the base wall portion, respectively (as illustrated by Figs. 5-7&9), wherein each of the side wall portions includes a first portion, which is located on a side of the lens unit, and a second portion, which is located on a side of the external environment relative to the first portion(as illustrated by annotated Fig. 9 above), the first portion spreads toward the external environment and is inclined relative to an optical axis of the lens unit, and the second portion is nonparallel to the first portion (as illustrated by annotated Fig. 9 above).

Regarding claim 2, Wang teaches the camera module according to claim 1, in addition Wang discloses wherein an angle of the second portion relative to the optical axis is smaller than an angle of the first portion relative to the optical axis (as illustrated by annotated Fig. 9 above).

Regarding claim 3, Wang teaches the camera module according to claim 1, in addition Wang discloses wherein the second portion extends from a front end portion of the first portion and is parallel to the optical axis (as illustrated by annotated Fig. 9 above).

Regarding claim 5, Wang teaches the camera module according to claim 1, in addition Wang discloses wherein the base wall portion has a rib (as illustrated by Figs. 5-7&9, [0072]&[0107]: The stray light shield of the frame or bracket 60 comprise ridges 78 positioned (such as below and in front of the lens) to reduce the amount of light reflected into the lens 28. For enhancing or optimizing the capability to capture scattered light, the present invention utilizes specifically designed baffles; The light baffle or light trap comprise dark or light absorbing baffles or ribs or columns or pits or depressions or the like (such as baffles or ribs formed of a dark or black plastic material or the like) to limit or reduce the amount of light that reflects off of the baffles.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20150015713 A1, hereinafter “Wang”) in view of Embodiments of Figs. 31-45.

Regarding claim 4, Wang teaches the camera module according to claim 1, in addition  Wang further discloses in another embodiment, wherein a height of the first portion from the base wall portion decreases toward a front side, and a height of the second portion from the base wall portion is same as a height of a front end portion of the first portion at the front end portion of the first portion and decreases toward the front side (as illustrated annotated Fig. 31 below, and [0131]: light shield element 462 comprises a tapered generally wedge-shaped pocket or recess 462a having a lower or base portion 462b and tapering sidewalls 462c. A partial aperture or notch 462e is established at the narrower end region of the pocket or recess 462a to at least partially receive a lens portion 428a of the camera 428 when the light shield 462 is attached at the camera module 412. In the illustrated embodiment, the light shield 462 also includes a plurality of baffles or ribs at the lower portion 462b to limit glare or reflection of light emanating from outside of the vehicle and passing through the windshield from being received at the camera or imager assembly.).


    PNG
    media_image2.png
    456
    685
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang’s Embodiment of i.e. Fig. 9  so that wherein a height of the first portion from the base wall portion decreases toward a front side, and a height of the second portion from the base wall portion is same as a height of a front end portion of the first portion at the front end portion of the first portion and decreases toward the front side. The modification would have the benefit to generally correspond with the windshield angle for the particular application of the camera module and light shield assembly (Wang: [0139]).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697